Citation Nr: 1809116	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  13-13 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to higher initial ratings for bilateral hearing loss, rated noncompensably (zero percent) disabling prior to August 17, 2017, and 20 percent disabling thereafter.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, granting service connection and assigning an initial noncompensable rating for bilateral hearing loss.  By a December 2017 rating action, the Appeals Management Center (AMC) granted a 20 percent rating for bilateral hearing loss effective from August 17, 2017.  As the Veteran has not expressed satisfaction with the ratings assigned, the appeal is continued.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board remanded the Veteran's case for further development in August 2015 and again in June 2017.  The case now returns to the Board for further review.  


FINDINGS OF FACT

1.  Prior to August 17, 2017, the Veteran's hearing loss has been manifested by, at worst, Level III hearing loss in the right ear and Level II hearing loss in the left ear.  

2.  Beginning August 17, 2017, the Veteran's hearing loss has been manifested by, at worst, Level VIII hearing loss in the right ear and Level III hearing loss in the left ear.  


CONCLUSIONS OF LAW

1.  Prior to August 17, 2017, the criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

2.  Beginning December 9, 2015, the criteria for a 20 percent disability rating for bilateral hearing loss have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letters in December 2010 and February 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for bilateral hearing loss.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service VA and private treatment records, Social Security Administration records, and VA examination reports.  

The Board also notes that actions requested in the prior remands in August 2015 and June 2017 have been undertaken.  In this regard, the Veteran's assistance in obtaining additional records was requested, additional VA and private treatment records were obtained, and the Veteran underwent VA examination which adequately evaluated his bilateral hearing loss for purposes of the Board's adjudication.  As the Board noted in its August 2015 remand, the VA treatment records indicated that audiograms were performed in January 2014 and July 2014.  There are no records of audiograms for those dates contained within VA records obtained, and it appears that any further efforts to obtain those records would be at once futile and non-beneficial to the Veteran's claim.  VA hearing loss examinations over the course of claim are documented which are adequate for purposes of the Board's adjudication of the appealed initial rating claim.  These documented examinations are discussed in the body of the decision, below.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Veteran filed a claim for service connection for hearing loss on November 5, 2010.  He contends, in effect, that his bilateral hearing loss is more severe than is reflected by the initial ratings assigned.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1 . Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz). To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately. 38 C.F.R. § 4.86 (b).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In June 2017, the Board remanded the claim for a new VA examination based on the most recent VA examinations addressing hearing loss having been conducted in January 2011 and March 2012, and submitted results of a private audiometric evaluation in December 2015 reflecting worsened hearing loss.  Pursuant to the Board's remand instructions, the Veteran was afforded a VA hearing loss examination on August 17, 2017, and on this basis the Appeals Management Center (AMC) awarded a 20 percent evaluation for bilateral hearing loss effective from the August 17, 2017 date of examination. 

The VA examination findings, in pure tone thresholds, in decibels, were as follows, in hertz:

Exam    Date
Ear
1000
2000
3000
4000
Average
1000 - 4000
January 
RIGHT
45
40
35
55
44
2011
LEFT
45
30
25
30
33
March
RIGHT
45
40
40
55
45
2012
LEFT
45
40
30
35
38
August
RIGHT
75
90
85
85
84
2017
LEFT
55
40
45
45
46

Speech discrimination scores, using the Maryland CNC word list, were as follows:

January 2011
Right
80%

Left
96%
March 2012
Right
88%

Left
88%
August 2017
Right
80%

Left
80%

Applying the results of these examinations to Table VI in 38 C.F.R. § 4.85 yields the following findings:

For January 2011, Level III hearing loss in the right ear and Level I hearing loss in the left ear;

For March 2012, Level II hearing loss in the right ear and Level II hearing loss in the left ear; and

For August 2017, Level V hearing loss in the right ear and Level III hearing loss in the left ear.  

Since the August 2017 examination reflected exceptional patterns of hearing loss in the right ear, the higher of Table VI or Table VIa is used for that ear for that test.  The Veteran has right ear Level VIII hearing loss by Table VIa.  Thus, Table VIa is used for the right ear for August 2017, with a Level VIII recognized.

Applying Table VII, this results in noncompensable (zero percent) hearing loss based on the January 2011 examination, noncompensable hearing loss based on the March 2012 examination, and a 20 percent rating for hearing loss based the August 2017 examination. 

A VA audiological evaluation for treatment purposes conducted on November 6, 2013, noted pure tone thresholds, in decibels, and speech recognition scores.  The November 2013 testing for treatment purposes does not indicate use of the Maryland CNC standards.  Therefore, the Board may not use it to evaluate the Veteran's disability.  See supra 38 C.F.R. § 4.85.

A VA audiology treatment in July 2014 noted the Veteran's report of having had tubes placed in his ears in March 2014, with subjectively much improved hearing.  However, the audiologist, without reporting specific numbers, did not find improvement in hearing loss from that shown in November 2013, while finding word recognition of 92 percent in each ear, again consistent with the November 2013 findings.  

A submitted audiological evaluation conducted at Children's Hospital on December 9, 2015 provided audiometric findings, in pure tone thresholds, in decibels, and also 
speech recognition scores.  A subsequent private audiometric treatment lists audiometric findings, but these are merely the same findings from the private December 9, 2015 audiometric testing.  As the Board noted in its June 2017 remand, use of the Maryland CNC standards for word recognition testing was not indicated for these December 2015 private audiometric findings.  Thus, this private evaluation may not be used to evaluate the Veteran's hearing loss disability.  See supra 38 C.F.R. § 4.85.

The January 2011 examiner diagnosed mixed hearing loss in each ear, with a conductive component due middle ear compliance issues.  The examiner noted the Veteran's report that his bilateral hearing loss impacted work activities by rendering him unable understanding break room conversations, particularly when multiple people were speaking.  He also reported avoiding situations where multiple people were speaking.  The examiner concluded that the Veteran's bilateral hearing loss did not have an effect on the Veteran's usual daily activities. 

The March 2012 examiner diagnosed mixed hearing loss in the right ear and sensorineural hearing loss in the left ear, and found use of speech recognition scores appropriate in evaluating the Veteran.  The examiner concluded that the Veteran's bilateral hearing loss did not impact the Veteran's ordinary conditions of life including work.  

The August 2017 examiner diagnosed mixed hearing loss in each ear, and found use of speech recognition scores appropriate in evaluating the Veteran.  The examiner accepted as valid the Veteran's self-report of the impact of hearing loss on his work and daily life, consisting of difficulty understanding others in all situations, and more difficulty with multiple persons speaking.  In the Veteran's past work as an electrician he had difficulty hearing both machines and co-workers.

The Board finds these effects on daily activities and work functioning to be consistent with that generally expected based on the identified levels of hearing impairment.  VA and private audiology and otolaryngology treatment records over the claim period also do not indicate findings reflecting that the rating tables for hearing impairment should not be used.  Ear infections and other physical conditions, particularly of the right ear (inclusive of status post right-side modified radial mastoidectomy in October 2015), as documented by private otolaryngology records, are not shown to impact the Veteran's hearing in a manner not reflected in the VA examination reports, which reports do reflect mixed hearing loss and severe loss on the right.  A different rating for bilateral hearing loss on such bases is thus not indicated.  

Accordingly, based on mechanical application of the rating tables, the Board finds the preponderance of the evidence is against a compensable rating for bilateral hearing loss prior to August 17, 2017, and a rating in excess of 20 percent thereafter.  The Board has considered staged ratings, but finds that the evidence preponderates against any intervals over the claim period warranting higher ratings than those assigned herein.  Fenderson v. West, 12 Vet. App. 119.

To arrive at these determinations, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against entitlement to the next higher evaluations for bilateral hearing loss, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to higher initial ratings for bilateral hearing loss, rated noncompensably (zero percent) disabling prior to August 17, 2017, and 20 percent disabling thereafter is denied.




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


